DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 2, 12 and 14-24 are cancelled. Claims 1, 3-11, 13 and 25-32  are under consideration in this Office Action.

Election/Restrictions
3.	Applicant’s election without traverse of Group III in the reply filed on November 14, 2022 is acknowledged. Claims 1, 3-11, 13 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 14, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing an immune response in a patient comprising administering an immunotherapeutic amount of Ag85B from M. tuberculosis and NP from Influenza A in the presence of Bl-Eng2 to induce IL-17+ or INF-+ T cell immune response against the endoglucansase; does not reasonably provide enablement for a method of eliciting an immune response against an antigen, the method comprising: (a) administering a composition comprising the antigen and a Dectin-2 ligand selected from -1,3-endoglucansase from Blastomyces dermatitidis (BI-Eng2) or endoglucansase from Coccidioides immitis (C-Eng2) and a pharmaceutically acceptable carrier. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988),page 1404.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art." "The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictablethe art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling" (MPEP 2164.03). The MPEP further states that physiological activity can be considered inherently unpredictable. Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
  	Nature of the invention: The nature of the invention is a method of eliciting an immune response against any antigen, the method comprising: (a) administering a composition comprising any antigen and a Dectin-2 ligand selected from -1,3-endoglucansase from Blastomyces dermatitidis (BI-Eng2) or endoglucansase from Coccidioides immitis (C-Eng2) and a pharmaceutically acceptable carrier.
Breadth of the claims: The claims are broadly drawn to a method of eliciting an immune response against any antigen, the method comprising: (a) administering a composition comprising any antigen and a Dectin-2 ligand selected from -1,3-endoglucansase from Blastomyces dermatitidis (BI-Eng2) or endoglucansase from Coccidioides immitis (C-Eng2) and a pharmaceutically acceptable carrier. The claims broadly claim any antigen will elicit any type of immune response from any type of patient.
Guidance of the specification/The existence of working examples: The specification teaches inducement of the development of Th17 and Th1 cells where mice received calnexin and Bl-Eng2. However, calnexin is not an antigen known to immunize patients against any disease.  Example 2 shows mice vaccinated with Ag85B from M. tuberculosis and NP from Influenza A in the presence of Bl-Eng2. Example 3 describes the use of Bl-Eng2 as a novel antigen for use in vaccine composition. There are no protocols provided which demonstrate that the composition consisting of any Dectin-2 ligand and any antigen will provide a protective immune response.  There are only examples of a single M. tuberculosis antigen and a single Influenza A antigen. There are no examples of other types of bacteria or viral antigens.  There is no example of any fungal antigen. There is only evidence that CD4+ and CD8+ T cell immune responses being enhanced in 2 specific cases. There is no extrapolation to antigens from other species or other types of antigens. There is merely a general suggestion that administering of the composition will induce an immune response. Thus, the scope of the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
State of the art: The state of the prior art is such that it is well established in the art that there are no compositions for inducing a protective immunity or a protective immunological response in a host against each and every viral, fungal and bacterial infection.  At best, Wang et al., (PLos Pathog. 2017 Aug; 9;13(8) teach the addition of Bl-Eng2 to a pan-fungal subunit vaccine primed large numbers of Ag-specific Th17 and Th1 cells, augmented activation and killing of fungi by myeloid effector cells, and protected mice from lethal fungal challenge, revealing Bl-Eng2's potency as a vaccine adjuvant. However, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  
Relative Skill of Those in the Art: One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to a vaccine suitable to immunize a patient comprising an and antigen and an adjuvant, wherein the adjuvant is a Dectin-2 ligand, as claimed. In view of the lack of support in the art and specification for an effective and protective vaccine, it would require undue experimentation on the part of the skilled artisan to make and use the claimed vaccine composition; therefore, the full scope of the claims is not enabled. 
Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach such. The specification fails to show a single fungal antigen. Therefore, the scope of enablement does not embrace the instantly claimed method. Moreover, there is no teaching as to the general immune induction guidelines.
The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).  This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.  One of skill in the art would neither expect nor predict the appropriate functioning of the antigen as broadly as is claimed. Without such guidance, the changes which can be made to the composition and still function is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue. See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).      
In view of the lack of the predictability of the art to which the invention pertains as evidenced by  Wang et al.,  the lack of guidance and direction provided by applicant, and the absence of working examples, undue experimentation would be required to practice the claimed vaccine with a reasonable expectation of success. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 27 does not administer the composition to any patient or subject. Claim 27 does not recite administering immunotherapeutic amount to any patient or subject; therefore, clarification is required to overcome he rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al., (US 2015/0252080 published Sept. 10, 2015) in view of Wang et al., (J. of Immunol. 2014; 192:1107-1119, published online Jan. 3, 2014).
The claims are drawn to a method of eliciting an immune response against an antigen, the method comprising: (a) administering a composition comprising the antigen and a Dectin-2 ligand selected from -1,3-endoglucansase from Blastomyces dermatitidis (BI-Eng2) or endoglucansase from Coccidioides immitis (C-Eng2) and a pharmaceutically acceptable carrier.
Stone et al., teach methods for inducing an immune response in a subject [abstract]. Stone et al., describe a vaccine formulation for preventing or treating a disease or condition in a subject including a composition as described herein and a pharmaceutically acceptable excipient [para. 024]. Stone et al., disclose a vaccine adjuvant for enhancing an immune response to a vaccine. Typically, the vaccine adjuvant includes the described composition in an amount effective for enhancing an immune response to a vaccine and including a pharmaceutically acceptable excipient [para. 025]. The immune activating receptor can be, for example, Dectin 2 [pare 0023]. Stone et al., disclose inducing an immune response and preventing or treating a disease or condition in a subject and for preparing a vaccine formulation [para. 0069]. The formulation and preparation of such compositions are well known to those skilled in the art of pharmaceutical formulation [para. 0073]. Apart from the agent that activates immune cells (e.g., activates and matures dendritic cells), the composition may include suitable parenterally acceptable carriers and/or excipients [para.0074], which includes Dectin2.
The compositions, vaccines, vaccine adjuvants, and methods described herein solve the problem of properly activating and maturing DCs for therapeutic vaccination of DCs into patients as a treatment for cancer or chronic infections [para. 0064].  Stone et al., disclose examples of immune activating receptors include Dectin2 [para. 0054]. 
 An immune response may be mounted to an antigen or antigens from any pathogen as a result of vaccination against that antigen or antigens. In one embodiment, the antigen may be derived from, but not limited to, pathogenic bacterial, fungal, or viral organisms [para. 0062]; thereby teaching claims 29-31.  A composition is typically administered at a dosage that activates and matures dendritic cells, as assayed using any assay that measures activation or maturation of dendritic cells, such as analyzing expression of one or more of: IL-1α, IL-1β, IFN-α, IFN-β, IFN-γ, IL-2, IL-4, IL-6, IL-10, IL-12, IL-15, IL-16, IL-17, IL-18, and TNF-alpha [para 071]; thereby teaching claim 28. To prepare such a composition, the suitable active therapeutic(s) are dissolved or suspended in a parenterally acceptable liquid vehicle [para. 0075]. Among acceptable vehicles and solvents that may be employed are water, water adjusted to a suitable pH, and one or more preservatives [para. 0075]. Therefore, Stone et al., teach a method of eliciting an immune response against an antigen, the method comprising: (a) administering to a patient, a composition comprising the antigen, a Dectin-2 ligand and a pharmaceutically acceptable carrier; however, Stone does not specify that the Dectin 2 is the  -1,3-endoglucansase from Blastomyces dermatitidis (BI-Eng2). 
Wang et al., disclose that C-type lectin receptors exert divergent contributions to the development of antifungal Th17 cells and vaccine resistance against Blastomyces dermatitidis, Histoplasma capsulatum, and Coccidioides posadasii. Acquired immunity to B. dermatitidis requires Dectin-2, whereas vaccination against H. capsulatum and C. posadasii infection depends on innate sensing by Dectin-1 and Dectin-2 [abstract].  Thus, engaging Th17 cells could be a promising strategy to develop effective fungal vaccines [page 1107, col.1].  Fungi-specific T cell responses are initiated through the recognition of pathogen-associated molecular patterns by pattern recognition receptors (PRRs) on innate immune cells. Among the best-characterized PRRs that recognize fungi are the ITAM coupled receptors Dectin-2. They are C-type lectin receptors (CLRs), which are predominantly expressed in myeloid cells [page 1107, col.2]. B. dermatitidis strains used were ATCC 26199, a wild type virulent strain [page 1108, col.2]. Mice were infected wild type 26199 B. dermatitidis yeast [page 1108, col. 2]. Therefore, the Blastomyces composition comprising the Blastomyces Dectin-2 ligand. 
Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yonekawa et al., (Immunity. Vol. 41, Issue 3, Sept. 2014, Pages 402-413). Yonekawa et al., report that a C-type lectin receptor Dectin-2 (gene symbol Clec4n) is a direct receptor for Man-LAM. Man-LAM activated bone-marrow-derived dendritic cells (BMDCs) to produce pro- and anti-inflammatory cytokines. Man-LAM promoted antigen-specific T cell responses through Dectin-2 on DCs [Summary]. These results demonstrate that Dectin-2.  Yonekawa et al., a method of preparation wherein the preparation was of MOG35-55 peptide (Invitrogen) emulsified in IFA (Difco) containing LAM [page 411, col. 2].
 Ishikawa et al., (Cell Host & Microbe. Vol. 13, Issue 4, 17 April 2013. Pages 477-488) teach various C-type lectin receptors (CLRs), including Mincle and Dectin-2, function as pattern recognition receptors and play a central role in immunity to fungal pathogens. They report that Malassezia, an opportunistic skin fungal pathogen, is cooperatively recognized by Mincle and Dectin-2 through distinct ligands. An O-linked mannobiose-rich glycoprotein was identified as the Malassezia ligand for Dectin-2.



Conclusion
9. 	There is no prior art for claim 32.  

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645